PER CURIAM.
This is an appeal of an order summarily denying a motion under Florida Rule of Criminal Procedure 3.800(a). On appeal from a summary denial, this Court must reverse unless the postconviction record shows conclusively that the appellant is entitled to no relief. See Fla. R.App. P. 9.141(b)(2)(A), (D).
Because the trial court denied relief without attaching records, we must reverse and remand for attachment of records conclusively showing that the appellant is not entitled to any relief or an evidentiary hearing. Langdon v. State, 947 So.2d 460 (Fla. 3d DCA 2006).
Reversed and remanded for further proceedings.